UNITED STATES DISTRICT COURT                       fILED
                                    FOR THE DISTRICT OF COLUMBIA
                                                                                       MAR II~; 2010
      Lee D. Crayton,                                  )
                                                       )
                      Petitioner,                      )
                                                       )
              v.                                       )      Civil Action No.
                                                       )
      Warden,                                          )
                                                       )
                      Respondent.                      )

                                             MEMORANDUM OPINION

              Petitioner, currently confined in a Texas facility under sentence by a Texas state court,

      has filed a pro se petition for habeas corpus and an application to proceed in forma pauperis. He

      filed a similar petition in this court approximately six months ago, which was transferred to the

      United States District Court for the Northern District of Texas. See Crayton v. Quarterman,

      Civil Action No. 09-1563 (UNA), Order Transferring Pro Se Case (D.D.C. Aug. 18,2009). The

      transferred petition has been consolidated with other matters filed by the petitioner, and is

      pending before Judge Sam A. Lindsay of the United States District Court for the Northern

      District of Texas, Dallas Division. See Crayton v. Thaler, Director, Civil Action No. 08-332

      (N.D. Tex.). This court cannot hear this petition because"a district court may not entertain a

      habeas petition involving present physical custody unless the respondent custodian is within its

      territorial jurisdiction." Stokes v.   us. Parole Commission, 374 F.3d 1235, 1239 (D.C. Cir.
      2004). Because the petitioner's claims are being considered by a sister court, this court will

      dismiss, rather than transfer, this petition. A separate order accompanies this memorandum

      OpInIOn.




ltd